Citation Nr: 1452037	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-05 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran service on active duty for training (ACDUTRA) from November 1963 to May 1964.  He had additional periods, spanning from 1963 to the late 1980s, of ACDUTRA and inactive duty for training (INACDUTRA) in the Nebraska, Colorado, and Montana Army National Guard, as well as subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a March 2011 Travel Board hearing before the undersigned Veterans Law Judge.

This case was remanded for additional development in March 2012.

In November 2012, the Veteran submitted additional evidence in the form of medical records, for which he waived review by the RO.  See 38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The Veterans current bilateral knee disability, diagnosed as osteoarthritis status post replacement, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis status post replacement of the knees have been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 2002 and Supp. 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for a disability resulting from a disease or injury that is incurred or aggravated during a period of ACDUTRA.  38 U.S.C.A. § 101(22), (24).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

At the Board hearing, the Veteran stated that he worked in various radio and communications jobs through the National Guard until 1969, at which time he entered the Army's flight school.  The Veteran contends that he has a current knee disability due to the continuous stress of his military duties, to include being down on his knees on concrete tarmacs replacing parts, bumping or banging his knees getting on top of planes, and getting down on his knees almost daily for preflight inspections.

The Veteran testified that he did not report any knee problems in service because he was young and not a complainer.  The Veteran's service personnel records from the National Guard list his specialty as pilot or Army aviator.  The Board finds the details regarding knee injury that the Veteran provided at the Board hearing, as well as statements in the claims file, are credible and consistent with his military duties.  While service treatment records do not reveal any knee complaints, treatment, or diagnoses, the Board finds that in-service knee injury occurred.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The Veteran was afforded a June 2012 VA examination, and the examiner provided the following diagnosis: osteoarthritis knees, status post replacement bilaterally.  As the Veteran has a current knee diagnosis, and the Board has found that in-service knee injury occurred, the question that remains is whether the Veteran's current disability is related to his military service.  On this question, the record contains two medical opinions.

The VA examiner provided a negative nexus opinion, essentially based on the Veteran's service treatment records being silent for any acute knee injury.  Conversely, a private physician, D.S., M.D., provided April 2009 and November 2012 statements indicating a nexus between the Veteran's service and his current knee disability.  In the April 2009 evaluation Dr. D.S. states, "The patient worked on aircraft for quite a few years while in the military.  It is very possible that repetitive squatting, kneeling and crawling on the ground did translate within a reasonable medical probability to osteoarthritis to the knee."

Furthermore, Dr. D.S. opined in the November 2012 letter that it "is at least as likely as not/with a high degree of medical certainty, that [the Veteran's] current knee condition is connected to his time in Military service."  Dr. D.S. based such opinion on review of the Veteran's military records, extensive experience with the Veteran, and another medical provider's evidence.  Dr. D.S. also explained that the Veteran recounted physical activities, such as crawling, jumping in rocky terrain, and training activities, in a culture where veterans would "just tough it out."  As such, the Board affords Dr. D.S.'s opinion great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (applying the Federal Rules of Evidence to assess the weight of medical opinions).

While the VA examiner was of the opinion that the Veteran's knee disability is not related to service, Dr. D.S. opined that it is at least as likely than not that the Veteran's in-service knee injury from his routine military duties caused his current knee disability.  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  The Board is of the opinion that at least a state of relative equipoise as to whether the Veteran's current knee disability is related to service has been reached here.  Therefore, the benefit of the doubt rule will be applied, and service connection for a bilateral knee disability-best characterized as osteoarthritis status post replacement of the knees-is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for osteoarthritis status post replacement of the knees is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


